DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and examined in this office action.
The drawings filed by applicant on 12/31/2019 have been reviewed and accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 1, Philipps et al. (US PGPUB 2014/0358825) suggest “a method comprising:
running a plurality of simulation tests on a first machine learning model to obtain a plurality of results that are each produced during a respective simulation test, the first machine learning model gradually trained using first training data historically collected over a period of time” (paragraphs [0047][0051][0113][0114][0118]; a machine learning system comprises a data receiver module to receive test input data, and results module comprises a machine learning simulator to produce output for display to users; the results module uses machine learning, and is trained based on the historical data to generate patterns to predict future events, recommended actions, or the like using machine learning).
	Jannarone et al. (US PGPUB 2002/0188582) further suggest “the first training data comprising a plurality of first training data sets each including a subset of first training inputs and first target outputs associated with one of a plurality of points in time during the period of time” (claim 1; providing historical (training) dataset to an estimation system (machine learning model), the historical dataset comprises the input and output values for a plurality of past time periods); “determining a simulation test of the plurality of simulation tests at which corresponding results of the first machine learning model satisfy a threshold condition, wherein the threshold condition is based on historical data at a first point in time of the plurality of points in time” (paragraph [0015]; the analyzer may then activate the estimation system to run the historical data on the statistical model to compute the output values and update learned parameters for the statistical model, and compute alert thresholds for output values based on observed deviance values between the computed output values and the historical samples of output values to obtain a desired alert sensitivity; i.e. the threshold condition of an alert system is trained and defined based on historical data from past time points; paragraph [0009]; a system of alerts and alarms may be used to notify the system administrators when the estimation system detects a problem; i.e. when an input to the estimation system produces an output that satisfies a threshold condition, an alert is issued to identify the input).
However, the discovered prior art do not teach or suggest the limitations of “identifying a first training data set of the plurality of first training data sets on which the first machine learning model used during the determined simulation test was trained, wherein the first training data set on which the first machine learning model used during the determined simulation test was trained is associated with one or more second points in time that precede the first point in time; and determining a subset of target outputs from the identified first training data set on which the first machine learning model used during the determined simulation test was trained, the determined subset of first target outputs to define a threshold amount of second training data to be sufficient to train a second machine learning model” under the context of the rest of the claim.

Claim 18 recites similar limitations as claim 1.

Per claim 10, Pahde et al. (US patent 10990848) suggests “a method comprising: identifying a first amount of first target outputs that was used to train a first machine learning model and that resulted in a performance of the first trained machine learning model satisfying a threshold condition, wherein the first amount of first target outputs was part of first training data for the first machine learning model” (column 7, line 46-55; a training controller may train a neural network (machine learning model) using a specific amount of training data until the performance of the neural network reaches a threshold condition).
	Jannarone et al. (US PGPUB 2002/0188582) further suggest “the first training data comprising a first plurality of training data sets each including a subset of first training inputs and first target outputs” (claim 1; providing historical (training) dataset to an estimation system (machine learning model), the historical dataset comprises the input and output values for a plurality of past time periods).
Xiong et al. (US PGPUB 2020/0111000) further disclose (paragraph [0063]; all models in the ensemble process the same set of training data points; i.e. all machine learning models utilizes the same amount of training data).
However, the discovered prior art do not teach or suggest the limitations of “collecting, for a second machine learning model, second training data comprising a second plurality of training data sets each including a subset of second training inputs and second target outputs, the second training data collected until a second amount of second target outputs satisfies the first amount of first target outputs; and training the second machine learning model using the second training data collected until the second amount of second target outputs satisfies the first amount of first target outputs.” under the context of the rest of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Aminzadeh et al. (US PGPUB 2020/0057960) disclose a method for customizable machine learning models. Data is received, including (i) example data sets and (ii) data specifying one or more criteria to be assessed. A set of multiple models is trained, where each model in the set of models is trained using a training data set comprising a different subset of the example data sets. Output of the models is obtained for various example data sets, and a combination of n-grams is selected based on the outputs. The example data sets are used to train a classifier to evaluate input data with respect to the specified one or more criteria based on whether the input data includes the n-grams in the selected combination of n-grams. Based on the data specifying one or more criteria to be assessed, a cost function that is used to define a top performance tier.

Breckenridge et al. (US PGPUB 2014/0046880) disclose a method for training and retraining predictive models. A series of training data sets are received and added to a training data queue. In response to a first condition being satisfied, multiple retrained predictive models are generated using the training data queue, multiple updateable trained predictive models obtained from a repository of trained predictive models, and multiple training functions. In response to a second condition being satisfied, multiple new trained predictive models are generated using the training data queue, at least some training data stored in a training data repository and training functions. The new trained predictive models include static trained predictive models and updateable trained predictive models. The repository of trained predictive models is updated with at least some of the retrained predictive models and new trained predictive models.

Chu (US PGPUB 2009/0106178) discloses a method for updating champion predictive models that operate within a production environment. A system and method can include evaluating the predictive model performance of a champion predictive model. Based upon an indication of decay of predictive model performance of the champion predictive model, a corrective action is performed to correct the performance of the champion predictive model.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193